EXHIBIT 99.1 INVESTOR PRESENTATION DECEMBER FORWARD LOOKING STATEMENTS This presentation contains forward-looking statements within the meaning of the safe harbor provisions of the Securities Litigation Reform Act of 1995. Forward looking statements, which are based on managements assumptions and describe the Company's future plans, strategies and expectations, are generally identifiable by the use of terms such as "anticipate, ""will, ", "expect, ""believe, ""shall, " or similar expressions. These forward looking statements are subject to risks and uncertainties that may change at any time. These risks and uncertainties include, but are not limited to, general economic trends, adverse discounting actions taken by competitors, changes in consumer demand or purchase patterns, delays or interruptions in the flow of merchandise between the Company's suppliers and/or its distribution center and its stores, tightening of purchase terms by suppliers and their factors, a disruption in the Company's data processing services and other contingencies discussed in the Company's Securities and Exchange Commission filings. Hancock undertakes no obligation to release revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. 1 HANCOCK HISTORY ØFounded in 1957 as privately owned wholesale distribution company ØAcquired by Lucky Stores in 1972 and went public (NYSE: HKFI) on May 4, 1987 ØExpanded to 500 stores in early 1990's but had reduced to 444 by end of 2004 ØBegan reorganization effort in Fourth Quarter of 2005 including closure of 37 stores and 10 percent staff reduction ØExtended 2005 financial statement audit caused management distraction, significantly reduced liquidity, and ultimately default on loan facility ØHancock filed for
